Nevada Judiciary



    
    


    
    

    
    

        



    
    
        

        






                                    Nevada Appellate Courts | Administrative Office | Law Library | State of Nevada | Contact
                                












                         
                    



                         
                        
                    



Mindful Images Photography













            Home
        

            Courts
            


All Court Locations (Find a Court)
Nevada Appellate Courts


District Courts
Justice Courts
Municipal Courts





            Self Help
            


Centers
Clark County Civil Law Self-Help Center
Clark County Family Law Self-Help Center
Nevada Law Help
Washoe County Family Law Self-Help Center
Washoe County Legal Services


Resources
Nevada Legal Resources
Native American Legal Resources
Federal Legal Resources
Resources Outside of Nevada

Appellate Pro Bono Program


Forms and Documents
Nevada Self-Help Website

Court Document Preparation
Law Library





            Legal Resources
            


Library Resources
Hein Online
LexisNexis
Nevada Law Library CD-ROM
Westlaw


Online Resources
Nevada Legislative Histories
Nevada Session Laws
Nevada Appellate Court Opinions
Administrative Docket Orders


Legal Community
Bar Assocations
Court Rules
Judicial Education Resources


Court Resources
Nevada Appellate Courts Clerk of Court
District Court Clerks of Court
Judicial Dates of Office
Judicial Directory





            Programs and Services
            


Judicial Programs
Court Improvement Program
Court Interpreter Program
FMP Mediator Program
Guardianship Compliance Office
Judicial Council
Judicial Education
Senior Justice/Judge Program
FMP Mediator Program
Settlement Program
Specialty Courts


Commissions and Committees
Access to Justice Commission
Blue Ribbon for Kids Commission
Commission on Statewide Rules of Criminal Procedure
Commission to Study Evidence-Based Pretrial Release
Committee to Study Child Custody Reform
Guardianship Commission
Indigent Defense Commission
Judicial Selection Commission
Juvenile Justice Reform
Preservation, Access, and Sealing of Court Records Commission
Nevada Rules of Civil Procedure Commission





            About the Judiciary
            


The Nevada Judiciary
Nevada Supreme Court
Nevada Court of Appeals
District Courts
Justice Courts
Municipal Courts


Annual Report
Appellate Court History
Nevada Judicial History Database
State of the Judiciary
Codes of Conduct


Appellate Court News
Media Resources
Frequently Asked Questions




























                                E-Payments

                                Judicial Education

                                Fraud Hotline







How Do I?


File a Document
Find an Attorney
Find a Case
Find a Court
Pay a Traffic Ticket
Represent Myself
Research Legal Issues
Work for the Judiciary


                Frequently Asked Questions
            



Quick Links


Court Rules
Court Statistics
Documents and Forms
Interpretive Services
Judicial Directory
Jury Service
Law Library
Nevada Self-Help Website


                Programs and Services
            





Find a Court







Events Calendar





                            Public Meetings
                        



Indigent Defense Commission

                                            7/26/2018 1:30:00 PM
                                        


Specialty Court Funding Committee

                                            7/27/2018 1:00:00 PM
                                        


Permanent Guardianship Commission Meeting

                                            7/30/2018 9:30:00 AM
                                        




All Public Meetings




                            Educational Events
                        



Nevada Specialty Court 2018 Conference

                                            11/7/2018 12:00 AM
                                        


Nevada Specialty Court 2018 Conference

                                            11/8/2018 12:00 AM
                                        


Nevada Specialty Court 2018 Conference

                                            11/9/2018 12:00 AM
                                        




All Educational Events










News and Media


                                
                                    RFQ 2018-01 Judicial Branch Statewide MAS Audits - Qualifying Firms
                                
                                
                                6/26/2018 3:34:16 PM
                            

                                
                                    Funding of the Nevada Judiciary
                                
                                
                                6/4/2018 2:17:58 PM
                            

                                
                                    Funding of the Nevada Judiciary
                                
                                
                                6/4/2018 2:17:58 PM
                            

More News and Media







Connect with us


                                email

                                rss



Site Search






                Privacy Policy | Back to Top ↑